Case: 11-30763     Document: 00511764247         Page: 1     Date Filed: 02/22/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 22, 2012

                                     No. 11-30763                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



MICHAEL TUREAUD,

                                                  Plaintiff - Appellant
v.

MARKEL INSURANCE COMPANY; MARKEL INTERNATIONAL
INSURANCE COMPANY, LIMITED,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-1853


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        This appeal arises from the district court’s denial of Tureaud’s motion to
amend judgment, or in the alternative, for relief from the district court’s grant
of summary judgment in favor of Markel International Insurance Company, Ltd.
(“Markel International”) and judgment dismissing his suit with prejudice. We
AFFIRM.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30763    Document: 00511764247      Page: 2   Date Filed: 02/22/2012



                                  No. 11-30763

      In granting summary judgment to Markel International on the grounds
that Tureaud’s suit was barred by prescription, the district court rejected
Tureaud’s arguments that the relation-back provision of Rule 15(c) of the
Federal Rules of Civil Procedure operated to make his subsequent state court
lawsuit against Markel International timely and that defense counsel’s alleged
misconduct was responsible for Tureaud’s pleading deficiencies. In his motion
pursuant to Rules 59 and 60 of the Federal Rules of Civil Procedure, Tureaud
made virtually identical arguments as those in his response to Markel
International’s summary judgment motion, arguments that the district court
had already expressly rejected.     Thus, the district court denied Tureaud’s
motion. Tureaud v. Markel Ins. Co., No. 10-1853, 2011 WL 2937220, at *1-2
(E.D. La. July 19, 2011). Tureaud appeals only that denial.
      An abuse of discretion standard of review applies to a district court’s
denial of a motion under Rule 59. See, e.g., ICEE Distribs., Inc. v. J&J Snack
Foods Corp., 445 F.3d 841, 847 (5th Cir. 2006) (citation omitted). The same
standard applies to a district court’s denial of a motion under Rule 60. See, e.g.,
Martin v. H.M.B. Constr. Co., 279 F.2d 495, 496 (5th Cir. 1960) (citation
omitted). We have carefully considered the pertinent portions of the record, the
parties’ briefs, and relevant opinions of the district court. For substantially the
same reasons as those set forth in the district court’s order denying Tureaud’s
motion, we find no abuse of discretion by the district court warranting reversal.
      AFFIRMED.




                                        2